                                                                          1
                                                                          2
                                                                          3
                                                                          4
                                                                          5
                                                                          6                            IN THE UNITED STATES DISTRICT COURT
                                                                          7
                                                                                                  FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                                                          8
                                                                          9
                                                                         10   RICHARD DENT, JEREMY NEWBERRY,                           No. C 14-02324 WHA
                                                                         11   ROY GREEN, J.D. HILL, KEITH VAN
United States District Court




                                                                              HORNE, RON STONE, RON PRITCHARD,
                                                                              JAMES MCMAHON, and MARCELLUS
                               For the Northern District of California




                                                                         12   WILEY, on behalf of themselves and all
                                                                         13   others similarly situated,

                                                                         14                 Plaintiffs,                                JUDGMENT (AMENDED)

                                                                         15     v.

                                                                         16   NATIONAL FOOTBALL LEAGUE,
                                                                              a New York unincorporated association,
                                                                         17                 Defendant.
                                                                         18                                            /

                                                                         19          For the reasons stated in the accompanying order dismissing the third amended
                                                                         20   complaint, FINAL JUDGMENT IS HEREBY ENTERED in favor of defendant National Football
                                                                         21   League and against plaintiffs. The Clerk SHALL CLOSE THE FILE.
                                                                         22
                                                                         23          IT IS SO ORDERED.
                                                                         24
                                                                         25   Dated: April 18, 2019.
                                                                         26                                                    WILLIAM ALSUP
                                                                                                                               UNITED STATES DISTRICT JUDGE
                                                                         27
                                                                         28
